Citation Nr: 0835484	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, claimed as major depressive 
disorder, generalized anxiety disorder and adjustment 
reaction with mixed emotion.

3.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 for the period from September 29, 1992 
to May 20, 1994.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1982, and from November 1986 to September 1992.  He 
also served  in the Army Reserves from December 1982 to 
December 1984, to include .various periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions issued by the RO in March 1994, October 
2005, and May 2007.  

In a February 1994 rating decision (issued in March 2004), 
the RO, inter alia, denied entitlement to a compensable 
rating under the provisions of 38 C.F.R. § 3.324 based on 
multiple, noncompensable service-connected disabilities.  The 
appellant filed a notice of disagreement (NOD) in May 1994.  
In compliance with a January 2001 Memorandum Decision of the 
United States Court of Appeals for Veterans Claims (Court), 
the RO issued a statement of the case (SOC) in November 2003; 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2003.  

In an October 2005 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
filed an NOD in November 2005.  The RO issued an SOC in 
February 2006, and later the same month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  In June 2006, the veteran testified 
during a hearing before RO personnel; a transcript of the 
hearing is of record.  The RO issued a supplemental SOC 
(SSOC) in April 2007.  In a May 2007 rating decision, the RO 
denied service connection for a psychiatric disability 
claimed as major depressive disorder, generalized anxiety 
disorder and adjustment reaction with mixed emotion.  Later 
the same month, the veteran filed an NOD.  The RO issued an 
SOC in June 2007; and later the same month, the veteran filed 
a substantive appeal (via a VA Form 9,). 

In June 2007, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of the hearing is of record.  During the 
hearing, the appellant submitted an additional statement 
directly for the Board's consideration, with a written waiver 
of his right to have this evidence initially considered by 
the RO.  The Board has accepted this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.800 (2007).

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
December 2007,  additional was evidence showing that the 
Office of Personnel Management (OPM) had found the veteran 
disabled due to chronic and severe depressive disorder and an 
anxiety disorder.  In an accompanying VA Form 21-4138 dated 
in September 2007, the veteran indicated that he could no 
longer work due to these conditions.  It is unclear whether 
the veteran is claiming entitlement to a nonservice-connected 
pension or to a total rating due to individual 
unemployability (TDIU) should service connection for a 
psychiatric disability be granted on appeal.  As such, this 
matter is referred to the RO for clarification and 
appropriate action.


REMAND

The Board's review of the claims file reveals that additional 
development of each of the claims on appeal is warranted.

First addressing the claims for service connection for PTSD 
and for a psychiatric disability other than PTSD, the Board 
notes that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. § 3.304(f) was 
amended in June 1999, effective retroactively to March 7, 
1997, to revise the provisions regarding the type of evidence 
required to establish service connection for PTSD.  During 
the course of this claim, in March 2002, 38 C.F.R. § 3.304(f) 
was again amended, effective March 7, 2002, with respect to 
claims based on personal assault.  See 67 Fed Reg. 10,330-
10,332 (March 7, 2002), codified at 38 C.F.R. § 3.304(f)(3) 
(2007).  The veteran did not serve in combat, nor is he 
claiming that his stressors are related to combat.  In these 
circumstances, where the alleged stressor is not combat 
related, the veteran's lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor(s).  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

Here, the veteran's stressors revolve around racial 
harassment and threats of bodily injury he claims to have 
received at the hands of two other soldiers before being 
transferred to, and after being transferred from, the motor 
pool, while stationed in Korea in 1990 and 1991, and events 
surrounding the eruptions of Mount Pinatubo in June 1991, 
while on three weeks of R&R in the Philippines.  In claims 
involving personal assault (to in-service harassment), 
evidence of behavior changes may constitute credible 
supporting evidence of a claimed stressor, and deterioration 
in performance, substance abuse, episodes of depression, or 
unexplained economic or social behavior.  See 38 C.F.R. § 
3.304(f).  

In this case, a NCO Evaluation Report for the period from 
October 1990 to July 1991 reflects that the veteran's 
performance was fully successful.  However, an NCO Evaluation 
Report for the period from August 1991 to October 1991 
reflects that the veteran needed improvement as he was 
deficient in skill and knowledge and inconsistent in 
accepting and reacting to supervision and direction, 
overlooked necessary details, and his performance was below 
that expected of peer group.  In a March 1995 statement, the 
Clinical Director of the Alcohol and Drug Abuse Prevention 
and Control Program (ADAPCP) at Ft. Carson, Colorado, 
indicated that the veteran had been evaluated for alcohol 
problems in January 1991 and March 1992; that he had 
completed 14 hours of alcohol/drug prevention training in 
January 1991 and an unknown number of hours of outpatient 
counseling in May 1992 with a fair rating from the counselor; 
and that the veteran was separated from the service about May 
1992 for conduct or performance problems.  In an August 1995 
statement, the veteran's former sergeant indicated that no 
harassment was reported to him as motor sergeant.  Although 
the veteran has submitted photographs showing that he was in 
the Philippines, they are undated and do not corroborate any 
of the traumatic events that the veteran may have experienced 
in the Philippines.

In an effort to corroborate the occurrence of  the veteran's 
claimed in-service stressors, the veteran should be afforded 
another opportunity  provide additional information and 
evidence, to include statements from former service comrades, 
family members, or friends who can attest to what happened in 
Korea, or corroborate that the veteran was on the Island of 
Luzon in the Philippines in June 1991 during and after the 
eruption of Mt. Pinatubo on June 15, 1991.  The RO should 
also ask the veteran to send in an old passport from that 
time period (if he has one), that would show that he went to 
the Philippines, as alleged..  

The RO should also contact the National Personnel Records 
Center (NPRC) and the Departments of the Army and Navy (to 
include the Naval Historical Center) to attempt to verify the 
particular units to which the veteran was assigned between 
August 1990 and November 1991, and whether such unit records 
reflect his transfer to the motor pool during that time 
period; to verify a period of leave for R&R during June 1991 
and whether the veteran was evacuated on a military flight in 
late June 1991 from the Subic Bay Naval Station to Okinawa 
from which he later returned to Korea, and to obtain copies 
of any disciplinary proceedings against the veteran during 
his period of active duty in the Army. 

The Board also finds that further examination of the veteran 
is warranted.  In this regard, the Board notes that a May 
1997 VA examiner diagnosed the veteran with PTSD based on the 
veteran's claimed stressors.  While recent VA treatment 
records do not support a diagnosis of PTSD, instead, they 
show treatment of an adjustment disorder with mixed emotion, 
major depressive disorder and generalized anxiety disorder, 
which a VA psychologist has linked to the veteran's claimed 
stressors.  However,  the examiner did not clearly indicate 
that, the occurrence of any claimed in-service stressor was 
established, and the opinion does not appear to have been 
based on review of the claims file.  e. 

Under these circumstances, VA psychiatric examination and 
opinion-based on full consideration of the veteran's 
documented history and assertions,  and supported by fully 
stated rationale- is warranted.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 
.
Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the claim for service connection.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  During an April 1995 VA PTSD 
examination, the veteran reported that he had been seen in 
the VA PTSD clinic during 1995 and had received treatment in 
the VA mental health clinic since 1996.  However, the claims 
file only contains VA outpatient treatment records dated from 
October 16, 1992 to February 9, 1995, from May 7, 1999 to 
October 26, 2001, from October 12, 2005 to February 8, 2006, 
and from October 25, 2006 to April 6, 2007 from the 
Canandaigua, New York VA Medical Center (VAMC).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should undertake appropriate 
action to obtain all outstanding pertinent medical records 
from the Canandaigua VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities. 

The record also reflects that there are additional Federal 
records outstanding.  In  September 2007, OPM notified the 
veteran that it had approved his application for disability 
retirement under the Federal Employees Retirement System 
(FERS) based on his depressive and anxiety disorders.  While 
OPM records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See, e.g., Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Under 38 C.F.R. § 3.159(c)(2), VA has 
the duty to obtain pertinent records in the custody of other 
Federal agencies.  Hence, when VA is put on notice of the 
existence of OPM records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file copies of all medical records 
underlying any OPM disability retirement determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims n appeal.  For the sake of 
efficiency, the RO's adjudication of the claims should 
include consideration of the evidence submitted during the 
Board hearing (notwithstanding the waiver of RO consideration 
of this evidence), and that received without a waiver in 
December 2007.

As a final point, the Board notes that the claim for  a 10 
percent rating under 38 C.F.R. § 3.324 for the period from 
September 29, 1992 to May 20, 1994, is inextricably 
intertwined with the veteran's claims for service connection, 
since award of a compensable rating for PTSD or other 
psychiatric  (if service connection is granted on appeal) 
would render the claim under 38 C.F.R. § 3.324 partially 
moot, as the veteran's original claim for PTSD was received 
on October 3, 1993.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  Whether or not the 
veteran is awarded service connection for PTSD, the RO will 
be required to make a determination with respect to the 
veteran's entitlement to a 10 percent rating under  38 C.F.R. 
§ 3.324 for the period from September 29, 1992 to May 20, 
1994.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.    The RO should obtain from the 
Canandaigua VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of any psychiatric disability, 
since February 1995.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request from OPM copies 
of all medical records underlying any 
decision awarding disability benefits to 
the veteran and any other determination.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO should clearly advise the veteran 
that evidence from sources other than his 
service records, such as evidence of 
behavior changes, may constitute credible 
supporting evidence of the claimed 
stressor(s) and allow him the opportunity 
to furnish this type of evidence or 
advise VA of potential sources of such 
evidence, under 38 C.F.R. § 3.304(f)(3). 

The RO should request that the veteran 
submit copies of an s an old passport 
from that time period (if he has one)  
that would show that he went to the 
Philippines;.  The RO should also invite 
the veteran to submit all statements from 
former service comrades, family members, 
or friends who can attest to what 
happened in Korea or corroborate that the 
veteran was on the Island of Luzon in the 
Philippines in June 1991 during and after 
the eruption of Mt. Pinatubo on June 15, 
1991.  

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  The RO's efforts to independently 
obtain information/evidence needed to 
help corroborate the occurrence of the 
veteran's claimed in-service 
stressor(s) should include, but are not 
limited to, contacting the National 
Personnel Records Center, the 
Department of the Army and Navy-the 
Naval Historical Center, and any other 
appropriate sources to verify the 
particular units to which the veteran 
was assigned between August 1990 and 
November 1991, and whether such unit 
records reflect his transfer to the 
motor pool during that time period; to 
verify a period of leave for R&R during 
June 1991 and whether the veteran was 
evacuated on a military flight in late 
June 1991 out of the Subic Bay Naval 
Station in the Philippines to Okinawa 
from which he later returned to Korea; 
and to obtain copies of any 
disciplinary proceedings against the 
veteran during his period of active 
duty in the Army.  In this regard, the 
Board notes that the veteran served on 
active duty in the Army from November 
4, 1986 through September 28, 1992.  

In requesting this information, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.    Any follow-up actions 
should be accomplished, and all records 
and/or responses received should be 
associated with the claims file.

5.  After all available records and/or 
responses received from each contacted 
entity are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.

After examining the veteran and reviewing 
the claims file, the psychiatrist should 
clearly identify all current psychiatric 
disability(ies).  

The psychiatrist should indicate whether 
the evidence from service, to include the 
service personnel records reflecting 
behavior and disciplinary problems, 
supports a finding that the alleged in-
service harassment described by the 
veteran actually occurred.  In rendering 
this opinion, the examiner should 
identify specific evidence, to include 
behavior changes, if any, that tends to 
support the occurrence of the personal 
harassment.

If the examiner determines that the 
claimed in-service personal harassment 
occurred, and/or that the veteran was 
actually in the Philippines at the time 
of the eruption(s) of Mt. Pinatubo and 
had traumatic experiences as a result, he 
or she should also indicate whether the 
veteran has PTSD related to such 
harassment or his experiences in the 
Philippines.  If a diagnosis of PTSD is 
deemed appropriate, the psychiatrist 
should explain how the diagnostic 
criteria are met, and comment upon the 
link between the current symptomatology 
and the veteran's stressor(s).  Also, 
with respect to each diagnosed disability 
other than PTSD, the psychiatrist should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
such disability is the result of injury 
or disease incurred or aggravated in 
service, to particularly include claimed 
in-service harassment or traumatic events 
experienced in the Philippines during 
June 1991.  

The psychiatrist should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence (to 
include that submitted during and after 
the June 2007 Board hearing) and legal 
authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These  claims must be afforded expeditious treatment.  The 
law requires that all claims  remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

